                   Case
                   Case1:18-cv-00637-RP
                        1:18-cv-00637-RP Document
                                         Document117-8 Filed09/17/18
                                                  23-5 Filed 11/10/20 Page
                                                                      Page21of
                                                                             of32




                                               State of New Jersey
PHILIP D. MURPHY                            OFFICE OF THE ATTORNEY GENERAL
     Governor                             DEPARTMENT OF LAW AND PUBLIC SAFETY
                                                    DIVISION OF LAW
SHEILA Y. OLIVER                                          PO Box 080                                             GURBIR S. GREWAL
  Lt. Governor                                    TRENTON, NJ 08625-0080                                          Attorney General




       Defense Distributed
       2320 Donley Dr., Suite C
       Austin, TX 78758
                                                        July 26, 2018

       To Whom It May Concern:

               You are directed to cease and desist from publishing printable-gun computer files for use
       by New Jersey residents. The files you plan to publish offer individuals, including criminals,
       codes that they can use to create untraceable firearms-and even to make assault weapons that
       are illegal in my state. These computer codes are a threat to public safety, and posting them
       violates New Jersey's public nuisance and negligence laws. If you do not halt your efforts to
       proceed with publication, I will bring legal action against your company before August I, 2018.

                The computer files that you plan to publish will undermine the public safety of New
       Jersey residents. These files allow anyone with a 3-D printer to download your code and create a
       fully operational gun. More than that, the codes you plan to post will enable individuals to print
       assault weapons that are illegal in New Jersey. And because the printed guns would not have
       serial numbers, they would not be traceable by law enforcement. Worst of all, you are going to
       make the codes available to everyone---regardless of age, criminal status, or history of mental
       illness. That would undermine New Jersey's comprehensive scheme for keeping guns out of
       dangerous criminals' hands, and it would undermine the safety of our residents.

               Not only are your codes dangerous, but posting them would also be illegal. New Jersey's
       law is clear: an individual who interferes with public health, safety, peace, and comfort violates
       our public nuisance law. See James v. Arms Tech., Inc., 359 N.J. Super. 291, 329-33 (App. Div.
       2003). As New Jersey courts have held, "[n]o one can seriously debate" that regulated guns are
       "dangerous instrumentalities" and thus implicate our public nuisance law. Id. at 320. So when a
       group of manufacturers "flood[ed] the gun market" through a high volume of sales, while failing
       to develop "reasonable safeguards over the distribution scheme" and "refus[ing] to oversee or
       supervise the control of handgun distribution in order to prevent the foreseeable channeling of
       guns to such an illegal market," New Jersey courts found they could be held responsible when
       their actions "facilitate[ d] the illegal sale of weapons to criminals and other unlawful users." Id.
       at 312. That is what your actions will do as well-make do-it-yourself guns available to anyone,
       even if the individuals are prohibited from owning guns because of prior convictions, history of
       mental illness, or history of domestic violence, even if the weapons they print are illegal in my


                             Hughes Justice Complex •    TELEPHONE:   (609) 292-4925 • FAX: (609) 292-3508
                        New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
Case
Case1:18-cv-00637-RP
     1:18-cv-00637-RP Document
                      Document117-8 Filed09/17/18
                               23-5 Filed 11/10/20 Page
                                                   Page32of
                                                          of32
